DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Response to Election/Restriction filed on 2/24/2022 is acknowledged.
3.	Supplemental responses filed on 4/4/2022 and 5/10/2022 are acknowledged.
4.	Claims 3, 14 and 17 have been cancelled.
5.	Claims 1, 2, 4-13, 15, 16 and 18-20 are pending in this application.  
6.	Applicant’s election without traverse of Group 1 (claims 1-13, 15 and 16) and election of a conjugate with SEQ ID NO: 25 in cyclic form linked to a DNA analogue for use as a medicament for treatment of muscle-cell associated disorder as species of conjugate in the reply filed on 2/24/2022 is acknowledged.  The restriction requirement is made Final in this office action.
The instant claims 1, 2, 4-13, 15, 16 and 18-20 are drawn to a conjugate comprising (i) a peptide or peptidomimetic comprising a targeting sequence of SEQ ID NO: 24 or 25, wherein the peptide or peptidomimetic is cyclic or at most 30 amino acids in length, and wherein the peptide or peptidomimetic is linked to (ii) a biologically active moiety selected from the group consisting of deoxyribonucleic acid (DNA) or analog thereof and ribonucleic acid (RNA) or analog thereof; and a conjugate comprising (i) a peptide or peptidomimetic comprising a targeting sequence of SEQ ID NO: 24 or 25, wherein the peptide or peptidomimetic is cyclic and at most 30 amino acids in length, and wherein the peptide or peptidomimetic is linked to (ii) a diagnostic moiety.  A search was conducted on the elected species; and a conjugate with SEQ ID NO: 25 in cyclic form linked to a DNA analogue for use as a medicament for treatment of muscle-cell associated disorder as the elected species of conjugate appears to be free of prior art.  A search was extended to the genus in claims 1 and 20; and these too appear to be free of prior art.  

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael J. Cronin on 5/11/2022.

Claims 1, 10 and 20 have been amended as follows:

1. (Currently Amended) A conjugate comprising (i) a peptide or peptidomimetic comprising a targeting sequence of SEQ ID NO: 24[[,]] or 25, wherein the peptide or peptidomimetic is cyclic or at most 30 amino acids in length, and wherein the peptide or peptidomimetic is linked to (ii) a biologically active moiety selected from the group consisting of deoxyribonucleic acid (DNA) or analog thereof and ribonucleic acid (RNA) or analog thereof.

10. (Currently Amended) The conjugate 
20. (Currently Amended) A conjugate comprising (i) a peptide or peptidomimetic comprising a targeting sequence of SEQ ID NO: 24 or 25, wherein the peptide or peptidomimetic is cyclic and at most 30 amino acids in length, and wherein the peptide or peptidomimetic is linked to (ii) a diagnostic moiety.

Claims 2, 4-9, 11-13, 15, 16, 18 and 19 as filed in the amendment filed on 5/10/2022.
Claims 1, 2, 4-13, 15, 16 and 18-20 are allowed.

Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: 
The conjugates recited in instant claims 1, 2, 4-13, 15, 16 and 18-20 are free of prior art.  The closest prior art is La Rosa et al (US 2004/0123343 A1, filed with IDS).  La Rosa et al teach polynucleotides useful for improvement of plants; and polypeptides encoded by such polynucleotide sequences, for example, Abstract.  The polypeptide of SEQ ID NO: 180749 in La Rosa et al is 59 amino acids in length and consists of the amino acid sequence LSDVTSLFTQSTTQDIGSVGAVCYRWGSWFHFSGKNSKV
LNSLFGSTGISSYLSWLPDR (comprising the amino acid sequence of instant SEQ ID NO: 24 (underlined)), for example, SEQ ID NO: 180749 in the "Sequence Listing" from the USPTO web site (http://seqdata.uspto.gov/sequence.html?DocID=20040123343).  However, there is no teaching, motivation, or other type of suggestion to either modify or apply the polypeptide of SEQ ID NO: 180749 in La Rosa et al and arrive at the conjugates recited in instant claims 1, 2, 4-13, 15, 16 and 18-20.  Therefore, the conjugates recited in instant claims 1, 2, 4-13, 15, 16 and 18-20 are both novel and unobvious over the prior arts of record.  And the claimed conjugates are markedly different from what exist in nature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4-13, 15, 16 and 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658